DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Response to Amendment
	The amendments on 03/21/2022 has been entered.

Response to Arguments
	Applicant arguments on pages 12-14, filed on 03/21/2022 have been fully considered and are not persuasive.
	Applicant argues regarding claim 1 the reference Kitani does not disclose new claim limitations “a ratio of ADDR1/ADDR2 and a ratio of ADDL1/ADDL2 take values different from each”, “with ADDR1 and ADDR2 being set so as to achieve a prescribed additional power of the right-eye lens and corresponding to addition allocation of the right-eye lens,” and “with ADDL1 and ADDL2 being set so as to achieve a prescribed additional power of the left-eye lens and corresponding to addition allocation of the left-eye lens,” and that Mitsuhiro does not cure the deficiencies of Kitani. The examiner respectfully disagrees and an updated rejection reflecting the amended claim language is below. 		
The rejections of claims 1 and 18, and their dependent claims, are, therefore, maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitation of “a ratio of ADDR1/ADDR2 and a ratio of ADDL1/ADDL2 take values different from each other” is not described in the specification or in the dependent claims.  There is no support for this claim limitation.
Claims 3-15 and 19-22 are being rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, because they inherit the deficiencies of the parent claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 12 and element 14R.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro et al. (JP2010096852) in view of Kitani et al. (US 20100271590).
Regarding claim 1, Mitsuhiro teaches 
	a progressive power lens pair (see fig. 1 and 2; ¶1, progressive power lens), comprising,
	a first progressive power lens including a left-eye lens (¶22 discusses two progressive power lenses (which is a left-eye lens)); and
	a second progressive power lens including a right-eye lens (¶22 discusses two progressive power lenses (which is a right-eye lens)),
	each of the left-eye lens and the right eye lens (¶2 discusses corrective spectacles with two lenses which is having a left and right lens) having a distance zone suited for distance vision (distance portion F, see fig. 1), a near zone (near portion N, see fig. 1 ) set at a position different from a position of the distance zone and achieving refractive power suited for near vision and a progressive zone located between the distance zone and near zone, where refractive power changes continuously (see fig. 1, ¶2 teaches the top portion of the lens is the distance portion used for distance vision.  The bottom portion of the lens is the near portion used for near vision.  The area between the distance portion and near portion is the progressive portion.  The refractive power of the surface continuously changes between the distance portion and the near portion.), wherein,
	an object-side surface and an eyeball-side surface of the right-eye lens (¶1 teaches the outer surface and the inner surface of the lens and ¶2 teaches corrective spectacles that have a left and right lens) and an object-side surface and an eyeball-side surface of the left-eye lens (¶1 and ¶2) 
are set by ensuring that ADDR1 - ADDR2 and ADDL1 - ADDL2 take values different from each other (¶72 teaches the difference between the degree of surface addition on the correction surface of the second progressive power lens and the degree of surface addition on the correction surface of the first progressive power lens), a ratio of ADDR1/ADDR2 and a ratio of ADDL1/ADDL2 take values different from each other (¶15 and ¶35 teaches ADDb(sh)=ADDb(Sl) and Table 3 (6) ADDc(Sh)=-0.94 and ADDc(Sl)=-1.00;  -0.94/ADDb(Sh) ≠ -1.00/ ADDb(Sl)),
	with ADDR1 and ADDR2 respectively representing surface additional power at the object-side surface and surface additional power at the eyeball-side surface of the right-eye lens (¶22 discusses two progressive power lenses (which is a right-eye lens) and ¶32 teaches the lens surface M1 is an outer surface used as a reference surface and the lens surface M2 is an inner surface used as a correction surface and ¶72 teaches the first progressive power lens), with ADDR1 and ADDR2 being set so as to achieve a prescribed additional power of the right-eye lens and corresponding to addition allocation of the right-eye lens, wherein ADDR1-ADDR2 corresponding to an allocation parameter of the right-eye lens (¶24, the object-side surface is referred to as “outer surface” and the eyeball-side surface is referred to as “inner surface,” and ¶35, the lens surface M1 is the outer surface, the lens surface M2 is the inner surface; the near vision reference point ON of the reference plane M1 is ADDb(S) is the surface addition of the reference surface M1, which is the difference between the surface average refractive power and the surface average refractive power at the distance reference point OF of the reference surface M1.  The surface addition of the correction surface M2, which is the difference between the average refractive power and the surface average refractive power of the correction surface M2 at the distance reference point OF is defined as ADDc(s).), and
	with ADDL1 and ADDL2 respectively representing surface additional power at the object-side surface and surface additional power at the eyeball-side surface of the left-eye lens (¶22 discusses two progressive power lenses (which is a left-eye lens) and ¶32 teaches the lens surface M1 is an outer surface used as a reference surface and the lens surface M2 is an inner surface used as a correction surface and ¶72 teaches the second progressive power lens), with ADDL1 and ADDL2 being set so as to achieve a prescribed additional power of the left-eye lens and corresponding to addition allocation of the left-eye lens wherein ADDL1-ADDL2 corresponding to an allocation parameter of the left-eye lens (¶24, the object-side surface is referred to as “outer surface” and the eyeball-side surface is referred to as “inner surface,” and ¶35, the lens surface M1 is the outer surface, the lens surface M2 is the inner surface; the near vision reference point ON of the reference plane M1 is ADDb(S) is the surface addition of the reference surface M1, which is the difference between the surface average refractive power and the surface average refractive power at the distance reference point OF of the reference surface M1.  The surface addition of the correction surface M2, which is the difference between the average refractive power and the surface average refractive power of the correction surface M2 at the distance reference point OF is defined as ADDc(s).),
	when the prescribed additional power for the right-eye lens and the prescribed additional power for the left-eye lens are equal to each other in the progressive power lens pair (¶73 teaches the values of the wearing addition power ADD in the lenses of the respective distance dioptric powers were all equal to the prescription addition power add); and
	the progressive power lens pair satisfies a condition expressed as
	ADDR1 < ADDL1 (¶64 and ¶76 teaches ADDc(Sh) on the correction surface of the second progressive power lens and ADDc(Sl) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sh)<ADDc(Sl)),
	the progressive power lens pair satisfies a condition expressed as
	ADDL1 < ADDR1 (¶64 and ¶76 teaches ADDc(Sh) on the correction surface of the second progressive power lens and ADDc(Sl) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sl)<ADDc(Sh)).
	Mitsuhiro does not specifically teach the spherical power, astigmatic power, and astigmatism axis angle is different in the left-eye lens and right eye lens, SR + CR/2 for the right-eye lens is greater than the spherical equivalent SL + CR/2 for the left-eye lens, SL + CL/2 for the left-eye lens is greater than the spherical equivalent SR + CR/2 for the right-eye lens.
	Kitani teaches a progressive power lens pair (¶1, progressive power lenses), comprising prescription information for the progressive power lens pair (¶63 teaches the pair of progressive power lenses designed based on prescription) indicates;
		that power SVR along an up/down direction achieved at an optical center of the right-eye lens and power SVL along the up/down direction achieved at an optical center of the left-eye lens are different from each other (shown in fig. 1, 2, 5, and 6),
		the spherical power SR at the right-eye lens and spherical power SL at the left-eye lens are different from each other (Table 2, Example 5, Distance Spherical Dioptric Power for Left DL-Sph[D]=-3 and Distance Spherical Power for Right, DR-Sph[D]=-4),
		that astigmatic power CR at the right-eye lens and astigmatic power CL at the left-eye lens are different from each other (¶37 teaches there is a difference of astigmatism relative to the right and left lens), or
		that an astigmatism axis angle AxR corresponding to the right-eye lens and an astigmatism axis angle AxL corresponding to the left-eye lens are different from each other (Table 2, Example 5, Distance Astigmatic Axial Direction for Left = DL-AX[Degree] = 180 and Dioptric Power for Right Distance Astigmatic DR-AX[Degree]=90);
	the spherical equivalent SR+CR/2 for the right-eye lens and the spherical equivalent SL+CL/2 for the left-eye lens (¶37 teaches there is a difference of astigmatism relative to the right and left lens and Table 2 as due to combination with Mitsuhiro) and the SR, AxR, SL, and AxL (Table 2), CL, CR (¶37 teaches there is a difference of astigmatism relative to the right and left lens).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize spherical and astigmatism power in SL+CL/2<SR+CR/2, SR+CR/2<SL+CL/2 of the above range in order to achieve purpose of reducing the inconvenience in the binocular vision function caused by the dioptric power difference (Kitani ¶40), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	Regarding claim 3, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches 
the progressive power lens pair (figures 1 and 2; ¶3, spectacles), wherein,
BCRf representing a distance zone base curve at the objective side surface of the right-eye lens and BCLf representing a distance zone base curve at the object-side surface of the left-eye lens are different from each other (¶64 teaches difference between the distance diopter Sh specified by the prescription value for the second progressive power lens and the distance diopter Sl specified by the prescription value for the first progressive power lens), when the spherical power SR at the right-eye lens and a spherical power SL at the left lens are different from each other, or a spherical equivalent SR+CR/2 for the right-eye lens and the spherical equivalent SL+CL/2 for the left-eye lens are different from each other(Table 2, Example 5, Distance Spherical Dioptric Power for Left DL-Sph[D] = -3 and Distance Spherical Dioptric Power for Right, DR-Sph[D] = -4 and ¶37 teaches there is a difference of astigmatism relative to the right and left lens due to combination with  Kitani).
Regarding claim 4, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; ¶3, spectacles), that satisfies a condition expressed as; 
when SL<SR (Table 2, Example 7,Differential Spherical Dioptric Power for Left EL-Sph[D] = +0.18 and Differential Spherical Dioptric Power for Right  ER-Sph[D] = +0.68), ADDR1<ADDL1 (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (4), ADDc(Sl)<ADDc(Sh) ); and 
when SR<SL (Table 2, Example 6, Distance Spherical Dioptric Power for Left DL-Sph[D] = +2 and Distance Spherical Diopter Power for Right DR-Sph[D] = -4 as due to combination with Kitani), ADDL1<ADDR1 (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sh)<ADDc(S1))
with respect to the spherical power SR at the right-eye lens and the spherical power SL at the left-eye lens. 
Regarding claim 5, Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; ¶3, spectacles), that satisfies a condition expressed as; 
when ADDR1<ADDL1 (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (4), ADDc(Sl)<ADDc(Sh) ); and 
when ADDL1<ADDR1 (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sh)<ADDc(S1)) 
Mitsuhiro in view of Kitani discloses the spherical equivalent SR+CR/2 for the right-eye lens and the spherical equivalent SL+CL/2 for the left-eye lens (Table 2 and ¶37 teaches there is a difference of astigmatism relative to the right and left lens as due to combination with Kitani) except for SL+CL/2<SR+CR/2, SR+CR/2<SL+CL/2. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize spherical and astigmatism power in SL+CL/2<SR+CR/2, SR+CR/2<SL+CL/2 of the above range in order to achieve purpose of reducing the inconvenience in the binocular vision function caused by the dioptric power difference (Kitani ¶40), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; ¶3, spectacles), that satisfies a condition expressed as; 
when ADDR1<ADDL1 (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (4), ADDc(Sl)<ADDc(Sh)), 
when ADDL1<ADDR1 (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sh)<ADDc(S1)).
Mutsuhito in view  of Kitani discloses the SR, AxR, SL, and AxL (Table 2 as due to combination with Kitani), CL, CR (¶37 teaches there is a difference of astigmatism relative to the right and left lens as due to combination with Kitani) except for SVL<SVR, SVR<SVL.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of spherical power, astigmatism power, and astigmatism axis angle in SVL and SVR to the above range in order to achieve purpose of reducing the inconvenience in the binocular vision function caused by the dioptric power difference (Kitani ¶40), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; ¶3, spectacles), that satisfies a condition expressed in units of diopters as; 
0< |(ADDR1-ADDR2)-(ADDL1-ADDL2)|                         
                            ≤
                        
                     4… (1) (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc (Sl) = -0.84 and ADDc(Sh) = -0.86, 0<0.02                        
                            ≤
                        
                    4).
Regarding claim 8, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; ¶3, spectacles), that satisfies a condition expressed as; 
0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|/|SR-SL|                        
                            ≤
                        
                    16…(2)
when the spherical power SR at the right-eye lens and the spherical power SL at the left-eye lens are different from each other (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc (Sl) = -0.84 and ADDc(Sh) = -0.86, and Table 2, Example 5, Distance Spherical Dioptric Power for Left DL-Sph[D] = -3 and Distance Spherical Dioptric Power for Right, DR-Sph[D] = -4,  0<0.02/1                        
                            ≤
                        
                    4).
Regarding claim 9, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches the progressive power lens pair (figures 1 and 2; ¶3, spectacles), that satisfies a condition expressed as; (ADDR1-ADDR2)-(ADDL1-ADDL2) (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens in Table 3), SR, CR, SL, CL (Table 2 as due to combination with Kitani).
Mitsuhiro in view of Kitani teaches the claimed invention except for 0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|/|(SR+CR/2)-(SL+CL/2)|                        
                            ≤
                        
                    32 (3).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of the addition power, spherical power, and astigmatism power to the above range in order to achieve purpose of reducing the inconvenience in the binocular vision function caused by the dioptric power difference (Kitani ¶40), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 10, Mitsuhiro in view of Kitani teaches the claimed invention except for 0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|/|(SVR-SVL)|                        
                            ≤
                        
                    16… (4).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of addition power, SVR, and SVL to the above range in order to achieve purpose of reducing the inconvenience in the binocular vision function caused by the dioptric power difference (Kitani ¶ 40), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 15, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; ¶3, spectacles), wherein: 
ADDR1-ADDR2 and ADDL1-ADDL2 take values different from each other in order(¶72 teaches the difference between the degree of surface addition on the correction surface of the second progressive power lens and the degree of surface addition on the correction surface of the first progressive power lens) to reduce a difference between an angle of deviation at the right-eye lens and an angle of deviation at the left-eye lens. Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 18, Mitsuhiro teaches 
	a method for designing a progressive power lens pair (see fig. 1 and 2;¶1, progressive power lens) with a left-eye lens (¶22 discusses two progressive power lenses (which is a left-eye lens)) and a right-eye lens (¶22 discusses two progressive power lenses (which is a right-eye lens)) each having a distance zone suitable for distance vision (distance portion F, see fig. 1), a near zone (near portion N, see fig. 1) located at a position different from a position of the distance zone and suited for near vision and a progressive zone located between the distance zone and the near zone, where refractive power changes continuously (see fig. 1, ¶2 teaches the top portion of the lens is the distance portion used for distance vision.  The bottom portion of the lens is the near portion used for near vision.  The area between the distance portion and near portion is the progressive portion.  The refractive power of the surface continuously changes between the distance portion and the near portion.), comprising,
	obtaining prescription information pertaining to a wearer (¶4, prescription); and
	designing the progressive power lens pair (see fig. 1 and 2; ¶1, progressive power lens) so as to ensure that ADDR1 – ADDR2 and ADDL1 – ADDL2 take values different from each other (¶72 teaches the difference between the degree of surface addition on the correction surface of the second progressive power lens and the degree of surface addition on the correction surface of the first progressive power lens), and a ratio of ADDR1/ADDR2 and a ratio of ADDL1/ADDL2 take values different from each other (¶15 and ¶35 teaches ADDb(sh)=ADDb(Sl) and Table 3 (6) ADDc(Sh)=-0.94 and ADDc(Sl)=-1.00;  -0.94/ADDb(Sh) ≠ -1.00/ ADDb(Sl)),
	with ADDR1 and ADDR2 respectively representing surface additional power at an object-side surface and surface additional power at an eyeball-side surface of the right-eye lens (¶22 discusses two progressive power lenses (which is a right-eye lens) and ¶32 teaches the lens surface M1 is an outer surface used as a reference surface and the lens surface M2 is an inner surface used as a correction surface and ¶72 teaches the first progressive power lens), with ADDR1 and ADDR2 being set so as to achieve a prescribed additional power of the right-eye lens and corresponding to additional location of the right-eye lens, wherein ADDR1 – ADDR2 corresponding to an allocation parameter of the right-eye lens (¶24, the object-side surface is referred to as “outer surface” and the eyeball-side surface is referred to as “inner surface,” and ¶35, the lens surface M1 is the outer surface, the lens surface M2 is the inner surface; the near vision reference point ON of the reference plane M1 is ADDb(S) is the surface addition of the reference surface M1, which is the difference between the surface average refractive power and the surface average refractive power at the distance reference point OF of the reference surface M1.  The surface addition of the correction surface M2, which is the difference between the average refractive power and the surface average refractive power of the correction surface M2 at the distance reference point OF is defined as ADDc(s).), and
	with ADDL1 and ADDL2 respectively representing surface additional power at an object-side surface and surface additional power at an eyeball-side surface of the left-eye lens (¶22 discusses two progressive power lenses (which is a left-eye lens) and ¶32 teaches the lens surface M1 is an outer surface used as a reference surface and the lens surface M2 is an inner surface used as a correction surface and ¶72 teaches the second progressive power lens), with ADDL1 and ADDL2 being set so as to achieve a prescribed additional power of the left-eye lens and corresponding to addition allocation of the left-eye wherein ADDL1 – ADDL2 corresponding to an allocation parameter of the left-eye lens (¶24, the object-side surface is referred to as “outer surface” and the eyeball-side surface is referred to as “inner surface,” and ¶35, the lens surface M1 is the outer surface, the lens surface M2 is the inner surface; the near vision reference point ON of the reference plane M1 is ADDb(S) is the surface addition of the reference surface M1, which is the difference between the surface average refractive power and the surface average refractive power at the distance reference point OF of the reference surface M1.  The surface addition of the correction surface M2, which is the difference between the average refractive power and the surface average refractive power of the correction surface M2 at the distance reference point OF is defined as ADDc(s).),
	when the prescribed additional power for the right-eye lens and the prescribed additional power for the left-eye lens are equal to each other in the progressive power lens pair (¶73 teaches the values of the wearing addition power ADD in the lenses of the respective distance dioptric powers were all equal to the prescription addition power add); and
the progressive power lens pair satisfies a condition expressed as
	ADDR1 < ADDL1 (¶64 and ¶76 teaches ADDc(Sh) on the correction surface of the second progressive power lens and ADDc(Sl) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sh)<ADDc(Sl)),
	the progressive power lens pair satisfies a condition expressed as 
	ADDL1 < ADDR1 (¶64 and ¶76 teaches ADDc(Sh) on the correction surface of the second progressive power lens and ADDc(Sl) on the correction surface of the first progressive power lens, Table 3, (1), ADDc(Sl)<ADDc(Sh)).
	Mitsuhiro does not specifically teach the spherical power, astigmatic power, and astigmatism axis angle is different in the left-eye lens and right eye lens, SR + CR/2 for the right-eye lens is greater than the spherical equivalent SL + CR/2 for the left-eye lens, SL + CL/2 for the left-eye lens is greater than the spherical equivalent SR +CR/2 for the right-eye lens.
	Kitani discloses a method (¶1, progressive power lenses), wherein the prescription information for the progressive power lens pair (¶63 teaches the pair of progressive power lenses designed based on prescription) indicates,
	that power SVR along an up/down direction achieved at an optical center of the right-eye lens and power SVL along the up/down direction achieved at an optical center of the left-eye lens are different from each other (shown in fig. 1, 2, 5, and 6), or
	the spherical power SR at the right-eye lens and spherical power SL at the left-eye lens are different from each other (Table 2, Example 5, Distance Spherical Dioptric Power for Left DL-Sph[D]=-3 and Distance Spherical Power for Right, DR-Sph[D]=-4),
	the astigmatic power CR at the right-eye lens and astigmatic power CL at the left-eye lens are different from each other (¶37 teaches there is a difference of astigmatism relative to the right and left lens), or 
	that an astigmatism axis angle AxR corresponding to the right-eye lens and an astigmatism axis angle AxL corresponding to the left-eye lens are different from each other (Table 2, Example 5, Distance Astigmatic Axial Direction for Left = DL-AX[Degree] = 180 and Dioptric Power for Right Distance Astigmatic DR-AX[Degree]=90);
	the spherical equivalent SR+CR/2 for the right-eye lens and the spherical equivalent SL+CL/2 for the left-eye lens (¶37 teaches there is a difference of astigmatism relative to the right and left lens and Table 2 as due to combination with Mitsuhiro) and the SR, AxR, SL, and AxL (Table 2), CL, CR (¶37 teaches there is a difference of astigmatism relative to the right and left lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize spherical and astigmatism power in SL+CL/2<SR+CR/2, SR+CR/2<SL+CL/2 of the above range in order to achieve purpose of reducing the inconvenience in the binocular vision function caused by the dioptric power difference (Kitani ¶40), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 19, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches 
the method for designing a progressive power lens pair (figures 1 and 2; ¶ 3, spectacles), wherein,
a value calculated as (ADDR1-ADDR2)-(ADDL1-ADDL2) is set based upon sight-line information obtained through detection executed on a wearer wearing a reference progressive power lens pair assuming equal values for ADDR1-ADDR2 and ADDL1-ADDL2 (¶ 73 teaches the values of the wearing addition power ADD in the lenses of the respective distance dioptric powers were all equal to the prescription addition power add).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 20, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the method for designing a progressive power lens pair (figures 1 and 2; ¶3, spectacles), wherein,
a value calculated as (ADDR1-ADDR2)-(ADDL1-ADDL2) is set based upon an offset (¶72 teaches the difference between the degree of surface addition on the correction surface of the second progressive power lens and the degree of surface addition on the correction surface of the first progressive power lens) between a position at which an object can be viewed at a near reference point of the right-eye lens and a position at which the object can be viewed at a near reference point of the left-eye lens, detected on a wearer wearing a reference progressive power lens pair assuming equal values for ADDR1-ADDR2 and ADDL1-ADDL2 (¶73 teaches the values of the wearing addition power ADD in the lenses of the respective distance dioptric powers were all equal to the prescription addition power add).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 21, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the method for designing a progressive power lens pair (figures 1 and 2; ¶3, spectacles), wherein,
ADDR1-ADDR2 and ADDL1-ADDL2 take values different from each other in order to reduce a difference between an angle of deviation at the right-eye lens and an angle of deviation at the left-eye lens when setting the design parameters (¶72 teaches the difference between the degree of surface addition on the correction surface of the second progressive power lens and the degree of surface addition on the correction surface of the first progressive power lens).
Regarding claim 22, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
a method for manufacturing a progressive power lens pair (figures 1 and 2; ¶3, spectacles), comprising steps of,
designing the progressive power lens pair (¶3, progressive lens) through the method for designing; and 
manufacturing the progressive power lens pair designed through the method for designing (¶4, manufacturing).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro et al. (JP2010096852) in view of Kitani et al. (US 2010/0271590) as applied to claim 1 above, and further in view of Kamishita et al. (JP2006267163).
Regarding claim 11, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches 
the progressive power lens pair (figures 1 and 2; ¶3, spectacles), wherein: 
a condition expressed in units of diopters as; 
0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|                
                    ≤
                
            4… (1) (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc (Sl) = -0.84 and ADDc(Sh) = -0.86, 0<0.02                
                    ≤
                
            4).
Mitsuhiro in view of Kitani is silent regarding 0                
                    ≤
                
            |(SAG1R(xtR,ytR)-SAG1R(xbR,ybR))-SAG1L(xtL,ytL)-SAG1L(xbL,ybL))                
                    ≤
                
            4… (5).
Kamishita teaches a lens, wherein a condition expressed in units of millimeters as; 
0                
                    ≤
                
            |(SAG1R(xtR,ytR)-SAG1R(xbR,ybR))-SAG1L(xtL,ytL)-SAG1L(xbL,ybL))                
                    ≤
                
            4… (5) is satisfied, 
with SAG1R(x, y) indicating a sag quantity representing an extent of sag measured along an optical axis in relation to the right-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the right-eye lens and ranging perpendicular to the optical axis of the right-eye lens, 
with SAG1L(x, y) indicating a sag quantity measured along an optical axis in relation to the left-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the left-eye lens and ranging perpendicular to the optical axis of the left-eye lens, 
with (xtR, ytR) and (xbR, ybR) respectively indicating a coordinate point at which a straight line passing through a position taken by the optical axis of the right-eye lens fitted inside a frame and extending along an up/down direction intersects a top end of the frame and a coordinate point at which the straight line intersects a bottom end of the frame; and with (xtL, ytL) and (xbL, ybL) respectively indicating a coordinate point at which straight line passing through a position taken by the optical axis of the left-eye lens fitted inside the frame, and extending along an up/down direction intersects a top end of the frame and a coordinate point at which the straight line intersects the bottom end of the frame (¶37 teaches |(SAG1R(xtR,ytR)-SAG1R(xbR,ybR))-SAG1L(xtL,ytL)-SAG1L(xbL,ybL))=0, the spectacle lens is vertically symmetrical shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Mitsuhiro in view of Kitani, to use 0                
                    ≤
                
            |(SAG1R(xtR,ytR)-SAG1R(xbR,ybR))-SAG1L(xtL,ytL)-SAG1L(xbL,ybL))                
                    ≤
                
            4… (5) as taught by Kamishita, for the purpose of providing optimum optical performance when incorporated into a wraparound spectacle frame (¶38).
Regarding claim 12, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches 
the progressive power lens pair (figures 1 and 2; ¶3, spectacles), wherein:
a condition expressed in units of diopters as; 
0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|                
                    ≤
                
            4… (1) (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc (Sl) = -0.84 and ADDc(Sh) = -0.86, 0<0.02                
                    ≤
                
            4).
Mitsuhiro in view of Kitani is silent regarding 0                
                    ≤
                
            |(SAG1R(xbR,ybR)-SAG1L(xbL,ybL)|                
                    ≤
                
            4… (6).
Kamishita teaches a lens, wherein a condition expressed in units of millimeters as; 
0                
                    ≤
                
            |(SAG1R(xbR,ybR)-SAG1L(xbL,ybL)|                
                    ≤
                
            4… (6) 
is satisfied, 
with SAG1R(x, y) indicating a sag quantity measured along an optical axis in relation to the right-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the right-eye lens and ranging perpendicular to the optical axis of the right-eye lens, 
with SAG1L(x, y) indicating a sag quantity measured along an optical axis in relation to the left-eye lens at a coordinate point (x, y) taken on a plane passing through the object-side vertex of the left-eye lens and ranging perpendicular to the optical axis of the left-eye lens, 
with (xbR, ybR) indicating a coordinate point at which a straight line passing through a position taken by the optical axis of the right-eye lens fitted inside a frame, and extending along an up/down direction, intersects a bottom end of the frame; and with (xbL, ybL) indicating a coordinate point at which a straight line passing through a position taken by the optical axis of the left-eye lens fitted inside a frame, and extending along the up/down direction, intersects the bottom and of the frame (¶37 teaches SAG1R(xbR,ybR)-SAG1L(xbL,ybL)=0, the spectacle lens is vertically symmetrical shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Mitsuhiro in view of Kitani, to use 0                
                    ≤
                
            |(SAG1R(xbR,ybR)-SAG1L(xbL,ybL)|                
                    ≤
                
            4… (6) as taught by Kamishita, for the purpose of providing optimum optical performance when incorporated into a wraparound spectacle frame (¶38).
Regarding claim 13, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches 
the progressive power lens pair (figures 1 and 2; ¶3, spectacles), wherein: 
a condition expressed in units of diopters as; 
0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|                
                    ≤
                
            4… (1) (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc (Sl) = -0.84 and ADDc(Sh) = -0.86, 0<0.02                
                    ≤
                
            4).
Mitsuhiro in view of Kitani is silent regarding 0                
                    ≤
                
            |                
                    θ
                    R
                    -
                    θ
                    L
                    |
                    ≤
                
            5… (7).
Kamishita teaches a lens , wherein a condition expressed in units of degrees as; 
0                
                    ≤
                
            |                
                    θ
                    R
                    -
                    θ
                    L
                    |
                    ≤
                
            5… (7) 
is satisfied 
with SAG1R(x, y) indicating a sag quantity measured along an optical axis in relation to the right-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the right-eye lens and ranging perpendicular to an optical axis of the right-eye lens, 
with SAG1L(x, y) indicating a sag quantity measured along an optical axis in relation to the left-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the left-eye lens and ranging perpendicular to the optical axis of the left-eye lens, 
with (xtR, ytR) and (xbR, ybR) respectively indicating a coordinate point at which a straight line passing through a position taken by the optical axis of the right-eye lens fitted inside a frame, and extending along an up/down direction intersects a top end of the frame, and coordinate point at which the straight line intersects a bottom end of the frame, with (xtL, ytL) and (xbL, ybL) respectively indicating a coordinate point at which a straight line passing through a position taken by the optical axis of the left-eye lens fitted inside a frame, and extending along an up/down direction intersects a top end of the frame and a coordinate point at which the straight line intersects a bottom end of the frame; and with angles                 
                    θ
                
            R and                 
                    θ
                
            L calculated as; 
                
                    ∆
                    θ
                
            R = atan((SAG1R(xtR,ytR)-SAG1R(xbR,ybR))/(ytR-ybR)) and 
                
                    ∆
                    θ
                
            L = atan((SAG1L(xtL,ytL)-SAG1L(xbL,ybL))/(ytL-ybL)) (¶37 teaches (SAG1R(xtR,ytR)-SAG1R(xbR,ybR) =0 and (SAG1L(xtL,ytL)-SAG1L(xbL,ybL))=0, the spectacle lens is vertically symmetrical shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Mitsuhiro in view of Kitani, to use 0                
                    ≤
                
            |                
                    θ
                    R
                    -
                    θ
                    L
                    |
                    ≤
                
            5… (7) as taught by Kamishita, for the purpose of providing optimum optical performance when incorporated into a wraparound spectacle frame (¶38).
Regarding claim 14, Mitsuhiro in view of Kitani teaches the invention as set forth above and Mitsuhiro further teaches
the progressive power lens pair (figures 1 and 2; ¶3, spectacles), wherein: 
a condition expressed in units of diopters as; 
0<|(ADDR1-ADDR2)-(ADDL1-ADDL2)|                
                    ≤
                
            4… (1) (¶64 teaches ADDc (Sh) on the correction surface of the second progressive power lens and ADDc (SI) on the correction surface of the first progressive power lens, Table 3, (1), ADDc (Sl) = -0.84 and ADDc(Sh) = -0.86, 0<0.02                
                    ≤
                
            4).
Mitsuhiro in view of Kitani is silent regarding 0                
                    ≤
                
            |(SAG1R(x,y)-SAG1L(x',y')|                
                    ≤
                
            4… (8).
Kamishita teaches a lens, wherein a condition expressed in units of millimeters as; 
0                
                    ≤
                
            |(SAG1R(x,y)-SAG1L(x',y')|                
                    ≤
                
            4… (8) 
is satisfied on a frame perimeter with respect to a sag quantity SAG1R(x, y) for the right-eye lens and a sag quantity SAG1L(x', y') for the left-eye lens; 
with SAG1R(x, y) indicating a sag quantity measured along an optical axis in relation to the right-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the right-eye lens and ranging perpendicular to the optical axis of the right-eye lens, 
with SAG1L(x, y) indicating a sag quantity measured along the optical axis in relation to the left-eye lens at a coordinate point (x, y) taken on a plane passing through an object-side vertex of the left-eye lens and ranging perpendicular to the optical axis of the left-eye lens; (xtR, ytR) and with (x', y') indicating a coordinate point taken at a position on a left-eye frame that achieves symmetry to the coordinate point (x, y) on a right-eye frame (¶37 teaches SAG1R(x,y)-SAG1L(x',y')=0, the spectacle lens is vertically symmetrical shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Mitsuhiro in view of Kitani, to use 0                
                    ≤
                
            |(SAG1R(x,y)-SAG1L(x',y')|                
                    ≤
                
            4… (8) as taught by Kamishita, for the purpose of providing optimum optical performance when incorporated into a wraparound spectacle frame (¶38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872  

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/8/22